Opinion by
Judge Rogers,
This is an appeal by the Township of Worcester from an order of the Court of Common Pleas of Montgomery County reversing the township Zoning Hearing Board’s denial of North Penn Water Authority’s application for a special exception and directing that the special exception issue. We affirm the order on the opinion of Judge Scirica of the Court of Common Pleas of Montgomery County, reported in Pa. I). & C.3rd , noting, however, that the Supreme Court in Franklin Township v. Department of Environmental Resources, Pa. , A.2d (No. 81-1-80, filed December 1, 1982), reversed a holding of this court identical to that of Strasburg Associates v. Newlin Township, 52 Pa. Commonwealth Ct. 514, 415 A.2d 1014 (1980) cited by Judge Scirica but on an issue not involved in this case.
Order
And Now, this 4th day of February, 1983, the order of the Court of Common Pleas of Montgomery County dated April 6,1981 is affirmed.